Case 2:11-cr-00009-JMS-CMM Document 908 Filed 12/07/20 Page 1 of 12 PageID #: 5844




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     TERRE HAUTE DIVISION

   UNITED STATES OF AMERICA,                            )
                                                        )
                                 Plaintiff,             )
                                                        )
                            v.                          )     No. 2:11-cr-00009-JMS-CMM
                                                        )
   CURTIS BILYOU,                                       ) -06
                                                        )
                                 Defendant.             )

                        Entry Granting Motion for Compassionate Release

          On June 9, 2020, Curtis Bilyou, an inmate at FCI Oxford, filed a motion for compassionate

   release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). Dkt. 881. Mr. Bilyou asks the Court to reduce

   his sentence to time served and to immediately release him due to the health risks arising from the

   COVID-19 pandemic. The Court appointed counsel to represent Mr. Bilyou. Dkt. 891. Mr. Bilyou,

   through counsel, filed a memorandum in support of his motion for compassionate release on

   November 19, 2020. Dkt. 903. The United States responded on November 27, 2020, dkt. 905, and

   Mr. Bilyou filed a reply on December 3, 2020, dkt. 907. The Government concedes that Mr. Bilyou

   has exhausted his administrative remedies for purposes of 18 U.S.C. § 3582(c)(1)(A). Dkt. 905 at

   2. The motion for compassionate release is ripe for the Court's consideration. For the reasons

   explained in this Entry, the motion is granted.

                                              I. Background

          On February 24, 2012, Mr. Bilyou pled guilty to one count of conspiracy to posses with

   intent to distribute and to distribute 50 grams or more of methamphetamine (actual) and 500 grams

   or more of methamphetamine (mixture). Dkts. 435, 451. In pleading guilty, Mr. Bilyou stipulated

   that he participated in a conspiracy to traffic methamphetamine. Dkt. 362 at 1. He received one-

   to-two-ounce quantities of methamphetamine from a co-defendant and distributed it in the Terre
Case 2:11-cr-00009-JMS-CMM Document 908 Filed 12/07/20 Page 2 of 12 PageID #: 5845




   Haute, Indiana, area. Id. When law enforcement searched Mr. Bilyou's residence, they found 23.6

   grams of methamphetamine mixture (23.4 grams of actual methamphetamine), scales, and

   packaging material. Id. at 2. The amount of methamphetamine mixture distributed by co-

   conspirators and reasonably foreseeable to Mr. Bilyou was in excess of 5 kilograms, and the

   amount of actual methamphetamine distributed by co-conspirators and reasonably foreseeable to

   Mr. Bilyou totaled at least 700 grams. Id.

          The Court sentenced Mr. Bilyou to 240 months of imprisonment and 10 years of supervised

   release. Dkt. 451. Before sentencing, the United States filed an information pursuant to 21 U.S.C.

   § 851 showing that Mr. Bilyou had been convicted of felony possession of methamphetamine in

   2003. Dkt. 255. Because the United States filed the § 851 information showing a prior drug felony

   conviction, the mandatory minimum sentence for Mr. Bilyou under the law as it existed at the time

   was the 240-month sentence he received. 21 U.S.C. § 841(b)(1)(A)(viii) (eff. Aug. 3, 2010 to Dec.

   20, 2018). Judgment was entered on March 2, 2012. Dkt. 451.

          Mr. Bilyou is 42 years old. He has been in custody since April 27, 2011, and has served

   more than nine-and-a-half years in prison. The BOP lists his anticipated release date (with good-

   conduct time) as May 11, 2028. With good-conduct time included, Mr. Bilyou has served about

   56% of his sentence.

          Mr. Bilyou has complied with the terms of his imprisonment and utilized opportunities for

   self-improvement within the BOP. He has been disciplined only once during his more than 9 years

   of incarceration—a write-up for refusing to obey an order in August 2019. Dkt. 903-11. During

   his incarceration, Mr. Bilyou has earned his GED, completed various classes (including drug

   education), and maintained employment in the BOP. Dkt. 903-10. He also represents (without

   contradiction from the United States) that he has learned various job skills by working for Unicor



                                                   2
Case 2:11-cr-00009-JMS-CMM Document 908 Filed 12/07/20 Page 3 of 12 PageID #: 5846




   and has completed a 2000-hour apprenticeship. Dkt. 903-2 at 18. BOP records show that he has

   been rated as a medium recidivism risk, see dkt. 903-10, but Mr. Bilyou represents (without

   contradiction from the United States) that his case manager told him that this designation is a

   mistake and that the case manager will work to have him re-designated as a low recidivism risk,

   dkt. 903-2 at 18. Upon his release, Mr. Bilyou plans to live with his cousin in Terre Haute, Indiana.

   Dkt. 903-2 at 19. He represents that he has secured post-release employment with a construction

   company. Id.

          FCI Oxford is experiencing a significant outbreak of COVID-19. As of December 4, 2020,

   the BOP reports that 99 inmates and 10 staff members at FCI Oxford have active cases of COVID-

   19; it also reports that 594 inmates and 59 staff members at FCI Oxford have recovered from

   COVID-19. https://www.bop.gov/coronavirus/ (last visited Dec. 4, 2020). Mr. Bilyou is obese and

   a former smoker. See dkt. 93-4 at 1; dkt. 903-9 at 1. The CDC (Centers for Disease Control and

   Prevention) recognizes that both of these conditions place him at a higher risk of severe illness if

   he      contracts       COVID-19.         https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

   precautions/people-with-medical-conditions.html (last visited Dec. 4, 2020).

                                              II. Discussion

          Mr. Bilyou argues that his increased risk of severe illness or death from COVID-19 creates

   an "extraordinary and compelling reason" justifying his compassionate release under 18 U.S.C.

   § 3582(c)(1)(A)(i). Dkt. 903-2 at 5–16. He further argues that a reduction of his sentence would

   not create a danger to the community or be inconsistent with the sentencing factors in 18 U.S.C.

   § 3553. Id. at 16–26.

          In response, the United States concedes that Mr. Bilyou has presented an extraordinary and

   compelling reason warranting a sentence reduction because he has at least one condition that puts



                                                    3
Case 2:11-cr-00009-JMS-CMM Document 908 Filed 12/07/20 Page 4 of 12 PageID #: 5847




   him at increased risk of severe illness if he contracts COVID-19. Dkt. 905 at 6. Nonetheless, the

   United States argues that the Court should not release Mr. Bilyou because he has not shown that

   he would be safer outside of prison than in prison, arguing that the BOP is taking proactive steps

   to combat the spread of the virus at FCI Oxford. Id. at 8–10. 1 The United States also argues that

   Mr. Bilyou would pose a danger to the community if he were released and that the sentencing

   factors in § 3553 do not favor release. Id. at 10–13.

           The general rule is that sentences imposed in federal criminal cases are final and may not

   be modified. 18 U.S.C. § 3582(c). Under one exception to this rule, a court may reduce a sentence

   upon finding there are "extraordinary and compelling reasons" that warrant a reduction. 18 U.S.C.

   § 3582(c)(1)(A)(i). Before the First Step Act was enacted on December 21, 2018, only the Director

   of the BOP could file a motion for a reduction based on "extraordinary and compelling reasons."

   Now, a defendant is also permitted to file such a motion after exhausting administrative

   remedies. See First Step Act of 2018, Pub. L.N. 115-391, 132 Stat. 5194, 5239 (2018). The

   amended version of the statute states:

           [T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion
           of the defendant after the defendant has fully exhausted all administrative rights to
           appeal a failure of the Bureau of Prisons to bring a motion on the defendant's behalf
           or the lapse of 30 days from the receipt of such a request by the warden of the
           defendant's facility, whichever is earlier, may reduce the term of imprisonment (and
           may impose a term of probation or supervised release with or without conditions
           that does not exceed the unserved portion of the original term of imprisonment),
           after considering the factors set forth in section 3553(a) to the extent that they are
           applicable, if it finds that—

                   (i) extraordinary and compelling reasons warrant such a reduction;
                   or

                   (ii) the defendant is at least 70 years of age, has served at least 30
                   years in prison, pursuant to a sentence imposed under section

           1
            In its response, the United States also argued that Mr. Bilyou was not at a high risk of contracting
   COVID-19 while in custody because FCI Oxford was not experiencing an outbreak of COVID-19. Dkt.
   905 at 6–7. Since the United States filed its response, an outbreak has occurred at FCI Oxford.

                                                        4
Case 2:11-cr-00009-JMS-CMM Document 908 Filed 12/07/20 Page 5 of 12 PageID #: 5848




                  3559(c), for the offense or offenses for which the defendant is
                  currently imprisoned, and a determination has been made by the
                  Director of the Bureau of Prisons that the defendant is not a danger
                  to the safety of any other person or the community, as provided
                  under section 3142(g);

          and that such a reduction is consistent with applicable policy statements issued by
          the Sentencing Commission . . . .

   18 U.S.C. § 3582(c)(1)(A).

          Congress directed the Sentencing Commission to "describe what should be considered

   extraordinary and compelling reasons for sentence reduction, including the criteria to be applied

   and a list of specific examples." 28 U.S.C. § 994(t). It directed that "[r]ehabilitation of the

   defendant alone shall not be considered an extraordinary and compelling reason." Id. Before

   passage of the First Step Act, the Sentencing Commission promulgated a policy statement

   regarding compassionate release under § 3582(c). U.S.S.G. § 1B1.13.

          Section 1B1.13 sets forth the following considerations. First, whether "[e]xtraordinary and

   compelling reasons warrant the reduction" and whether the reduction is otherwise "consistent with

   this policy statement." U.S.S.G. § 1B1.13(1)(A), (3). Second, whether the defendant is "a danger

   to the safety of any other person or to the community, as provided in 18 U.S.C.

   § 3142(g)." U.S.S.G. § 1B1.13(2). Finally, consideration of the sentencing factors in 18 U.S.C.

   § 3553(a), "to the extent they are applicable." U.S.S.G. § 1B1.13.

          As to the first consideration, Subsections (A)-(C) of Application Note 1 to § 1B1.13

   identify three specific "reasons" that qualify as "extraordinary and compelling": (A) terminal

   illness diagnoses or serious conditions from which a defendant is unlikely to recover and which

   "substantially diminish[]" the defendant's capacity for self-care in prison; (B) aging-related health

   decline where a defendant is over 65 years old and has served at least ten years or 75% of his

   sentence, whichever is less; or (C) certain family circumstances (the death or incapacitation of the

                                                    5
Case 2:11-cr-00009-JMS-CMM Document 908 Filed 12/07/20 Page 6 of 12 PageID #: 5849




   caregiver of the defendant's minor child or the incapacitation of the defendant's spouse or

   registered partner when the defendant would be the only available caregiver for the spouse or

   registered partner). U.S.S.G. § 1B1.13, Application Note 1(A)–(C). Subsection (D) adds a catchall

   provision for "extraordinary and compelling reason[s] other than, or in combination with, the

   reasons described in subdivisions (A) through (C)," "[a]s determined by the Director of the Bureau

   of Prisons." Id., Application Note 1(D).

           The policy statement in § 1B1.13 addresses only motions from the Director of the BOP.

   Id. ("Upon the motion of Director of the Bureau of Prisons under 18 U.S.C. § 3582(c)(1)(A), the

   court may reduce a term of imprisonment . . . "). It has not been updated since the First Step Act

   amended § 3582(c)(1)(A) to address motions that are filed by prisoners. As a result, the Sentencing

   Commission has not yet issued a policy statement "applicable" to motions filed by prisoners.

   United States v. Gunn, __ F. 3d __, 2020 WL 6813995, at *2 (7th Cir. Nov. 20, 2020). And, in the

   absence of an applicable policy statement, the portion of § 3582(c)(1)(A) requiring that a reduction

   be "consistent with the applicable policy statements issued by the Sentencing Commission" does

   not curtail a district court judge's discretion. Id. Nonetheless, the Commission's analysis in

   § 1B1.13 can guide a court's discretion without being conclusive. Id. As to motions brought under

   the "catchall" provision in Subsection (D), district judges should give the Director of the BOP's

   analysis substantial weight (if he has provided such an analysis), even though those views are not

   controlling. Id.

           Accordingly, the Court evaluates motions brought under the "extraordinary and

   compelling" reasons prong of § 3582(c)(1)(A) with due regard for the guidance provided in

   § 1B1.13 by deciding: (1) whether a defendant has presented an extraordinary and compelling

   reason warranting a sentence reduction; (2) whether the defendant presents a danger to the safety



                                                    6
Case 2:11-cr-00009-JMS-CMM Document 908 Filed 12/07/20 Page 7 of 12 PageID #: 5850




   of any other person or to the community, as provided in 18 U.S.C. § 3142(g); and (3) whether the

   applicable sentencing factors in § 3553(a) favor granting the motion.

          A.      Extraordinary and Compelling Reasons

          Mr. Bilyou does not suggest that Subsections (A)-(C) of Application Note 1 to § 1B1.13

   provide him with an extraordinary and compelling reason warranting release. Instead, he asks the

   Court to exercise its broad discretion to find an extraordinary and compelling reason warranting

   release in this case. Dkt. 907.

          The United States concedes that Mr. Bilyou has presented an extraordinary and compelling

   reason warranting a sentence reduction, and the Court agrees. Mr. Bilyou has at least two

   conditions (obesity and being a former smoker) that increase his risk of experiencing severe

   symptoms if he contracts COVID-19. Moreover, he is incarcerated at an institution that is

   experiencing an outbreak of COVID-19 infections. While the Court appreciates that the BOP is

   taking steps to try to stem the spread of the virus at FCI Oxford, the nature of prisons means that

   there is very little that inmates like Mr. Bilyou can do to protect themselves once an outbreak

   begins. Thus, the United States' contention that Mr. Bilyou is safer at FCI Oxford than he would

   be if he were released is not well taken. Accordingly, the Court finds that Mr. Bilyou has

   demonstrated an extraordinary and compelling reason warranting a sentence reduction.

               B. Danger to any Other Person or the Community

          The Sentencing Guidelines provide that compassionate release is appropriate only where

   the "defendant is not a danger to the safety of any other person or to the community, as provided

   in 18 U.S.C. § 3142(g)." U.S.S.G. § 1B1.13(2). Section 3142(g) sets out the factors the Court

   must consider in determining whether a defendant should be detained pending trial. These same

   factors guide the Court's release determination at this juncture as well:



                                                    7
Case 2:11-cr-00009-JMS-CMM Document 908 Filed 12/07/20 Page 8 of 12 PageID #: 5851




          (g) Factors to be considered.—The judicial officer shall, in determining whether
          there are conditions of release that will reasonably assure the appearance of the
          person as required and the safety of any other person and the community, take into
          account the available information concerning--
                  (1) the nature and circumstances of the offense charged, including whether
                  the offense is a crime of violence, a violation of section 1591, a Federal
                  crime of terrorism, or involves a minor victim or a controlled substance,
                  firearm, explosive, or destructive device;
                  (2) the weight of the evidence against the person;
                  (3) the history and characteristics of the person, including--
                          (A) the person's character, physical and mental condition, family
                          ties, employment, financial resources, length of residence in the
                          community, community ties, past conduct, history relating to drug
                          or alcohol abuse, criminal history, and record concerning
                          appearance at court proceedings; and
                          (B) whether, at the time of the current offense or arrest, the person
                          was on probation, on parole, or on other release pending trial,
                          sentencing, appeal, or completion of sentence for an offense under
                          Federal, State, or local law; and
                  (4) the nature and seriousness of the danger to any person or the community
                  that would be posed by the person's release.

   18 U.S.C. § 3142(g).

          The United States argues that Mr. Bilyou would be a danger to the community if released

   because he distributed large amounts of a highly addictive drug and there is a danger that he will

   return to dealing controlled substances. Dkt. 905 at 12–13. It also notes that Mr. Bilyou has a

   history of violating probation and was on probation when he committed the instant offense. Id.

          Mr. Bilyou's crimes were serious, and the conspiracy of which he was a part was

   responsible for bringing large amounts of methamphetamine into the Terre Haute area. But Mr.

   Bilyou was the sixth defendant in a 14-defendant conspiracy, and he was not a leader in the

   conspiracy. While he has one past felony conviction and several minor misdemeanor convictions,

   none of them involve violence or firearms. See dkt. 401 at 7–9. Moreover, Mr. Bilyou has now

   served more than 9 years in the BOP with an almost-perfect discipline record. During his




                                                   8
Case 2:11-cr-00009-JMS-CMM Document 908 Filed 12/07/20 Page 9 of 12 PageID #: 5852




   incarceration, he has earned his GED, maintained employment, completed drug education, and

   gained job skills that he can use when he is released.

          Mr. Bilyou's past history of probation violations gives the Court some pause. See dkt. 401

   at 7–9. Nonetheless, it concludes that increasing Mr. Bilyou's term of supervised release from 10

   years to 12 years alleviates threats to the safety of the community. Upon release, Mr. Bilyou plans

   to live with his cousin, who will provide him with housing and support. And Mr. Bilyou represents

   that he has found post-release employment. The support of his family and the prospect of gainful

   employment—along with an increased term of supervised release—should help Mr. Bilyou

   transition back to being a law-abiding member of the community.

          Accordingly, pursuant to § 3142(g), the Court finds that Mr. Bilyou does not presently pose

   a danger to any person or the community if his sentence is reduced to time served and the Court

   increases his term of supervised release to 12 years.

              C. Section 3553(a) Factors

          Finally, the United States argues that the § 3553(a) factors do not favor early release

   because releasing Mr. Bilyou after he has served only about half of his sentence would diminish

   the seriousness of the offense that he committed. Dkt. 905 at 12. Section 3553(a) provides:

          (a) Factors to be considered in imposing a sentence.—The court shall impose a
          sentence sufficient, but not greater than necessary, to comply with the purposes set
          forth in paragraph (2) of this subsection. The court, in determining the particular
          sentence to be imposed, shall consider—
                  (1) the nature and circumstances of the offense and the history and
                  characteristics of the defendant;
                  (2) the need for the sentence imposed—
                          (A) to reflect the seriousness of the offense, to promote respect for
                          the law, and to provide just punishment for the offense;
                          (B) to afford adequate deterrence to criminal conduct;
                          (C) to protect the public from further crimes of the defendant; and
                          (D) to provide the defendant with needed educational or vocational
                          training, medical care, or other correctional treatment in the most
                          effective manner;

                                                    9
Case 2:11-cr-00009-JMS-CMM Document 908 Filed 12/07/20 Page 10 of 12 PageID #: 5853




                  (3) the kinds of sentences available;
                  (4) the kinds of sentence[s] and the sentencing range established for--
                          (A) the applicable category of offense committed by the applicable
                          category of defendant as set forth in the guidelines [issued by the
                          Sentencing Commission . . . ;]
                  (5) any pertinent policy statement guidelines [issued by the Sentencing
                  Commission . . . ;]
                  (6) the need to avoid unwarranted sentence disparities among defendants
                  with similar records who have been found guilty of similar conduct; and
                  (7) the need to provide restitution to any victims of the offense.

   18 U.S.C. § 3553(a).

          Mr. Bilyou's conduct in this case was very serious. But Mr. Bilyou has been in custody for

   more than 9 years, which is a significant sanction. And Mr. Bilyou was not a leader of the

   conspiracy in which he participated. Mr. Bilyou will also be subject to supervision for 12 years,

   which will continue to serve as a sanction and general deterrent, appropriately recognizing the

   seriousness of his conduct.

          The Court recognizes that Mr. Bilyou has served only about 56% of his sentence. However,

   when considering a motion for sentence reduction under the First Step Act, a court can consider

   "new statutory minimum or maximum penalties; current Guidelines; post-sentencing conduct; and

   other relevant information about a defendant's history and conduct." United States v. Hudson, 967

   F.3d 605, 609 (7th Cir. 2020) (considering motions for sentence reduction under § 404 of the First

   Step Act). Mr. Bilyou has maintained a near-perfect discipline record over his more than 9 years

   of incarceration and has taken substantial steps to rehabilitate himself while incarcerated.

   Moreover, Mr. Bilyou was sentenced to the mandatory minimum sentence at the time of

   sentencing—240 months. If he had been sentenced under the laws as they exist today, his

   mandatory minimum sentence would be significantly shorter. If his 2003 conviction qualified as a

   "serious drug felony" under the current version of 21 U.S.C. § 841, the mandatory minimum

   sentence would be only 15 years, and he might have only a few years remaining on his sentence.

                                                  10
Case 2:11-cr-00009-JMS-CMM Document 908 Filed 12/07/20 Page 11 of 12 PageID #: 5854




   21 U.S.C. § 841(b)(1)(A)(viii) (eff. Dec. 21, 2018). And if the 2003 conviction did not qualify as

   a "serious drug felony," then the mandatory minimum sentence would be only 10 years, and (with

   good conduct time), he might already have completed his sentence. Id. The change to the

   sentencing scheme further underscores the Court's conclusion that the time Mr. Bilyou has already

   served adequately reflects the seriousness of his offense and provides just punishment for that

   offense. See United States v. Curtis, No. CR 03-533 (BAH), 2020 WL 1935543, at *4 (D.D.C.

   Apr. 22, 2020) ("That a defendant sentenced today, identical in every way to the defendant in this

   case, would face 15.5–19.5 years' imprisonment is strong evidence that defendant's 17 years' of

   imprisonment adequately reflects the 'seriousness of [his] offense' and 'provide[s] just punishment

   for the offense.'"). When combined with the risk Mr. Bilyou faces from the COVID-19 pandemic,

   the Court finds that the § 3553(a) factors weigh in favor of reducing Mr. Bilyou's sentence to time

   served. See United States v. Ebbers, No. S402-CR-11443 VEC, 2020 WL 91399, at *7 (S.D.N.Y.

   Jan. 8, 2020) (in evaluating motion for compassionate release, the court should consider whether

   the § 3553(a) factors outweigh the "extraordinary and compelling reasons" warranting

   compassionate release, and whether compassionate release would undermine the goals of the

   original sentence).

                                            III. Conclusion

          Pursuant to 18 U.S.C. § 3582(c), the Court finds that extraordinary and compelling reasons

   warrant a reduction of Mr. Bilyou's sentence and his immediate release from imprisonment, that

   Mr. Bilyou does not pose a danger to any other person or the community under the conditions of

   release, that the § 3553(a) factors support a reduction, and that his release from imprisonment is

   consistent with the Sentencing Commission's applicable policy statements. Therefore, the Court

   GRANTS Mr. Bilyou's Motion for Compassionate Release, dkt. [881], ORDERS that Mr.



                                                   11
Case 2:11-cr-00009-JMS-CMM Document 908 Filed 12/07/20 Page 12 of 12 PageID #: 5855




   Bilyou's sentence of imprisonment be reduced to time served as of December 9, 2020, and further

   ORDERS the BOP to release Mr. Bilyou by 4:00 p.m. on December 9, 2020. Counsel for the

   United States is ORDERED to transmit the AO248 Order to Mr. Bilyou's custodian no later than

   5:00 p.m. on December 8, 2020.

          The term of supervised release is extended from 10 years to 12 years. The terms of

   supervised release imposed in the Judgment of March 2, 2012, remain the same with the addition

   of the following condition: Mr. Bilyou is ORDERED to comply with any period of quarantine due

   to the COVID-19 pandemic as directed by medical staff and/or any state or local health authority.

          IT IS SO ORDERED.




           Date: 12/7/2020




   Distribution:

   All Electronically Registered Counsel




                                                  12
